 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11   JEROME NORMAN SCOTT,                       )   No. EDCV 19-1733 JAK (FFM)
                                                )
12                      Petitioner,             )
                                                )   JUDGMENT
13         v.                                   )
                                                )
14   ROBERT NEUSCHMID, WARDEN,                  )
                                                )
15                      Respondent.             )
                                                )
16
17         Pursuant to the Order Summarily Dismissing Petition for Writ of Habeas Corpus
18   for Lack of Subject Matter Jurisdiction,
19         IT IS ADJUDGED that the Petition is dismissed without prejudice.
20
21   DATED: October 18, 2019
22
23
                                                         JOHN A. KRONSTADT
24                                                      United States District Judge
25
26
27
28
